Citation Nr: 0640258	
Decision Date: 12/29/06    Archive Date: 01/05/07

DOCKET NO.  02-07 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
a right lower leg scar and a graft donor site thigh scar.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Smith, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1976 to 
October 1980.

The veteran's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from an October 2000 rating 
decision of the Department of Veterans Affairs' (VA) Regional 
Office (RO) in St. Petersburg, Florida, that denied the 
benefits sought on appeal.  

In April 2006 the Board remanded the matter for a VA 
examination.  That action having been completed, the claim 
has been returned to the Board and is now ready for appellate 
disposition.


FINDINGS OF FACT

1.  The veteran's right lower leg scar has been shown to be 
superficial and painful, but causes no measurable limitation 
of function.  

2.  The veteran's right lower leg scar has been shown to 
break down periodically. 

2. The veteran's graft donor site thigh scar has been shown 
to be painful since the date of the recent VA examination on 
June 6, 2006.


CONCLUSIONS OF LAW

1.  The schedular criteria for a 10 percent evaluation and no 
higher for a scar of the right lower leg scar are met from 
the date of his claim forward.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.118 (Diagnostic Code 7804) (2001 & 
2006).

2.  The schedular criteria for a separate 10 percent and no 
higher rating for a scar of the right lower leg scar are met 
from the date of his claim forward.  38 U.S.C.A. 
§ 1155 West 2002); 38 C.F.R. § 4.118, Diagnostic Code 7803 
(2001 & 2006).
3.  The schedular criteria for a separate rating of 10 
percent for the veteran's painful graft donor site thigh scar 
are met from June 6, 2006.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.118, Diagnostic Code 7804 (2001 & 2006).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  The percentage ratings 
represent, as far as can practicably be determined, the 
average impairment in earning capacity resulting from such 
diseases and injuries and the residual conditions in civilian 
life.  Generally, the degree of disability specified is 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity to the several grades of disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic 
codes (DCs) identify the various disabilities and the 
criteria for specific ratings.  If two disability evaluations 
are potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that evaluation.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining will be resolved in favor of the veteran.  
38 C.F.R. § 4.3.  

The veteran has two scars at issue.  While in service, the 
veteran cut his lower right leg and received stitches.  The 
wound then became infected and required a skin graft.  Skin 
was removed from the veteran's right thigh for the graft.  
Consequently, the veteran has one scar on his lower right leg 
from the cut he sustained, and one scar on his upper right 
leg from where skin was removed for the graft.  

The veteran sought service connection for these two scars and 
in a rating decision of October 2000, the RO granted the 
veteran's request and assigned a noncompensable evaluation 
for both scars combined.  The veteran appealed this decision.  
In October 2005 the RO increased the veteran's rating to 10 
percent for both scars combined.  
In its decision of October 2005, the RO awarded the veteran a 
10 percent evaluation under DC 7803, which pertains to 
superficial unstable scars under current regulations.  Here, 
the veteran is not contending he is entitled to an increased 
rating under any particular Diagnostic Code, but rather, in 
the Post Remand Brief, the veteran's representative contends 
the veteran is entitled to a separate 10 percent evaluation 
for his right lower leg scar, and a separate 10 percent 
evaluation for his graft donor site thigh scar.  

The criteria for the schedule of skin ratings changed while 
the veteran's claim has been pending, effective August 30, 
2002.  As discussed below, the veteran's scars are assessed 
according to the older rating criteria prior to the date of 
the amendment and according to the newer criteria beginning 
on the effective date of the change in the rating criteria in 
compliance with VAOPGCPREC 7-2003.  The Board observes that 
the veteran appealed the initial evaluation assigned, and as 
such, the severity of the disability is considered during the 
entire period from the initial assignment of the disability 
rating to the present. See Fenderson v. West, 12 Vet. App. 
119 (1999).  

Under the Rating Schedule in effect prior to August 2002, 
diagnostic codes 7800, 7801, and 7802 offered ratings higher 
than 10 percent, but dealt with scars to the head, face, or 
neck, or scars that were the result of burns.  As none of 
those apply to the veteran's scars in this case, they are 
discussed no further.  DC 7803 provided solely a 10 percent 
evaluation if a superficial scar was poorly nourished with 
repeated ulceration.  DC 7804 provided a 10 percent 
evaluation for superficial scars that were tender and painful 
on objective demonstration.  DC 7805 for other scars 
indicated that other scars were to be evaluated based on the 
limitation of function of the part affected.  38 C.F.R. § 
4.118 (2001). 

Pursuant to the revised Rating Schedule, DC 7800 still rates 
scars of the head, face, and neck and is therefore 
inapplicable in this case.  While DC 7801 offers evaluations 
higher than 10 percent for scars, other than on the head, 
face, or neck, it requires that they be deep or cause limited 
motion.  The remaining applicable codes do not provide rating 
in excess of 10 percent.  Specifically, DC 7802 applies to 
scars, other than on the head, face, or neck, that are 
superficial and do not cause limited motion.  A superficial 
scar is one not associated with underlying soft tissue 
damage.  To be compensable under this DC, the scar must cover 
an area or areas of 144 square inches or greater.  DC 7803 
provides a 10 percent evaluation for scars that are 
superficial and unstable.  An unstable scar is one where, for 
any reason, there is frequent loss of covering of skin over 
the scar.  A 10 percent rating is also applicable under 
Diagnostic Code 7804 for scars that are superficial and 
painful on examination.  Other scars are to be rated based on 
limitation of function of the part affected under Diagnostic 
Code 7805.  38 C.F.R. § 4.118 (2006).

A.  Right Lower Leg Scar
As noted, the veteran currently receives a 10 percent 
evaluation for the right lower leg scar under diagnostic code 
7803 which applies to scars which are superficial and poorly 
nourished with repeated ulceration under the old regulations.  
Under the new regulations, DC 7803 provides a 10 percent 
evaluation for scars that are superficial and unstable.  An 
unstable scar is one where, for any reason, there is frequent 
loss of covering of skin over the scar.  One other DC may 
apply in this case.  Under the old and revised regulations, 
DC 7805 instructs that other scars indicated that other scars 
were to be evaluated based on the limitation of function of 
the part affected.  

A 10 percent evaluation is the maximum one may receive under 
DC 7803.  The veteran has indicated that he is unable to run 
or play sports because the scar opens up as a result.  In his 
2005 examination he indicated the scar broke down 2 to 6 
times each year.  He has been consistent in this complaint 
and the Board finds that a the 10 percent rating under DC 
7803 under the old and new criteria is the maximum he may 
receive under this code.  

The veteran can receive two separate evaluations for the same 
scar pursuant to the decision of the United States Court of 
Veterans Appeals in Esteban v. Brown, 6 Vet. App. 259, 261 
(1994) which allowed a rating for pain as well as a rating 
for muscle damage that arose from a single scar.  Aside from 
DCs 7803,  7804 and DC 7805, there are no other DCs 
applicable to this scar under either the old or the new 
regulations.  

VA examinations in December 2001, September 2005, and June 
2006 reveal that the veteran experienced either sharp pains 
or tenderness over the lower leg scar.  These symptoms 
warrant a separate rating of 10 percent rating under DC 7804 
under either version of this code.  

The next query is whether any other diagnostic code applies 
to this scar.  The veteran has indicated that he is unable to 
run or play sports because the scar opens up as a result.  
This raises the possibility that another diagnostic code may 
apply-as noted, DC 7805 addresses limitation of function.  
The June 2006 VA examination revealed no loss of motion of 
the knee or leg due to the scar of the lower leg and noted 
that repetitive motion of the right hip, right knee, right 
foot, and right ankle showed no effects on the repetitive 
range of motion or pain, fatigability, weakness, or 
endurance.  Based upon these findings and similar findings on 
earlier VA examinations, a separate rating under DC 7805 is 
not warranted.  

B.  Graft Donor Site Thigh Scar
In addition to the ratings received for his right lower leg 
scar, the veteran is entitled to a separate rating for his 
graft donor site thigh scar.  

The medical evidence does not specifically support the 
application of any diagnostic code under either the old or 
new regulations for this scar until the June 6, 2006 VA 
examination.  For example, the December 2001 VA examiner 
found the scar was not painful, caused no ulceration, and 
resulted in no limitation of function.  These same findings 
were made by the September 2005 VA examiner.  However, in 
June 2006 the VA examiner found the veteran's graft donor 
site thigh scar is painful.  Accordingly, the veteran is 
entitled to an evaluation of 10 percent from June 6, 2006 
under DC 7804.  

Notice and Assistance
The Board is required to ensure that the VA's "duty to 
notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2006); see also Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).  The notification obligation in this 
case was accomplished by way of letters from the RO to the 
veteran dated in May 2006, July 2004, and August 2001.  

The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The veteran and his representative have been kept apprised of 
the RO's actions in this case by way of the Statement of the 
Case and the Supplemental Statements of the Case, and have 
been informed of the evidence considered, the pertinent laws 
and regulations, and the rationale for decisions reached in 
denying the claim.  The veteran and his representative have 
not made the RO or the Board aware of any additional evidence 
that needs to be obtained in order to fairly decide this 
appeal, and have not argued that any error or deficiency in 
the accomplishment of the duty to notify and duty to assist 
has prejudiced him in the adjudication of his claim.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  Therefore, 
the Board finds that duty to notify and duty to assist have 
been satisfied.  


ORDER

An increased evaluation greater that 10 percent rating under 
DC 7803 for the veteran's scar of the right lower leg is not 
warranted.

A separate 10 percent rating for the veteran's scar of the 
right lower leg is granted under DC 7804 subject to the laws 
and regulations governing the payment of monetary benefits.

A separate 10 percent rating for the veteran's painful graft 
donor site thigh scar is granted from June 6, 2006, subject 
to the laws and regulations governing the payment of monetary 
benefits.  



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


